      Case 7:18-cv-00324 Document 18 Filed on 08/28/19 in TXSD Page 1 of 1
                                                                              United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                    August 28, 2019
                         UNITED STATES DISTRICT COURT
                                                                                   David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              MCALLEN DIVISION

MICHAEL CORTEZ,                              §
                                             §
        Plaintiff,                           §
VS.                                          § CIVIL ACTION NO. 7:18-CV-324
                                             §
RAINBOW PIZZA, LLC, et al,                   §
                                             §
        Defendants.                          §

   ORDER DENYING WITHOUT PREJUDICE PLAINTIFFS’ MOTION FOR
   CONDITIONAL CERTIFICATION AND FOR NOTICE TO POTENTIAL
                        PLAINTIFFS

       In accordance with the Court’s Order Compelling Arbitration and Staying Case

Pending Arbitration (Dkt. No. 17), the Court hereby ORDERS that Plaintiffs’ “First

Stage Motion for Conditional Certification and for Notice to Potential Plaintiffs” (Dkt.

No. 9) is DENIED without prejudice to its refiling upon the lifting of the stay.

       SO ORDERED this 28th day of August, 2019, at McAllen, Texas.


                                             ___________________________________
                                             Randy Crane
                                             United States District Judge




1/1
